Exhibit 10.1


AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


BETWEEN


TETON ENERGY CORPORATION


And


Jonathan Bloomfield
(Employee)


 


THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 1, 2009, (the
“Effective Date”) is entered into by and between Teton Energy Corporation, a
Delaware corporation (the “Company”), and Jonathan Bloomfield, an individual
with an address at 706 16th Street, Golden, CO 80401, (the “Employee”)
(collectively, the “Parties,” individually, a “Party”).
 
W I T N E S S E T H:
 
WHEREAS, Employee has substantial experience in the Company’s business and is
currently the Company’s Executive Vice President and Chief Financial Officer;
and
 
WHEREAS, the parties desire to clarify certain portions of this Agreement and to
modify certain of the benefits and obligations provided hereunder; and
 
WHEREAS, the Board has determined that it is in the best interest of the
Company, its affiliates, and its stockholders to assure that the Company will
have the continued dedication of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change in Control (as defined Article Seven herein);
and
 
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to indemnify the Employee for claims for damages
arising out of or relating to the performance of such services to the Company in
accordance with the terms and conditions set forth in this Agreement and
pursuant to Delaware law; and
 
WHEREAS, as an inducement to serve and in consideration for such services, the
Company has agreed to indemnify the Employee for claims for damages arising out
of or relating to the performance of such services to the Company in accordance
with the terms and conditions set forth in a separate agreement, which
indemnification agreement is attached as an exhibit hereto and is incorporated
herein by reference; and
 
WHEREAS, in order to accomplish these objectives and establish the rights,
duties and obligations of the Parties, which shall be generally stated herein
and which may be more fully stated in other agreements between the Parties,
including equity-based agreements, indemnity agreements, and other employment or
incentive related agreements as the Company or the Board may adopt from time to
time, the Board has caused the Company to enter into this Agreement;
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:


ARTICLE ONE
 
DEFINITIONS
 
1.    Definitions.  As used in this Agreement:
 
1.1  The term “Accrued Obligations,” shall mean the sum of (1) that portion of
Employee’s Base Salary that was not previously paid to the Employee from the
last payment date through the Date of Termination, and (2) an amount equal to
twelve (12) months salary at the level of the Employee’s Base Salary then in
effect, and (3) all equity-based awards that vest pursuant to the terms of each
plan under which they were awarded.
 
1.2  The term “Automatic Extension” shall have the meaning set forth in Section
2.2 herein.
 
1.3  The term “Base Salary”, shall have the meaning set forth in Section 3.1
herein.
 
1.4  The term “Board” shall have the meaning set forth in the recitals.
 
1.5  The term “Cash Bonus” shall mean the annual cash incentive awarded to
Employee each year and approved by the Compensation Committee as identified more
fully in Section 3.2 herein.
 
1.6  The term “Cause” shall have the meaning set forth in Section 4.3 herein.
 
1.7  The term “Common Stock” shall mean the Common Stock, par value $0.001, of
the Company.
 
1.8  The term “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of the Company.
 
1.9  The term “Corporate Documents” shall mean the Company’s Certificate of
Incorporation, as amended and/or its Bylaws, as amended.
 
1.10    The term “Effective Date” shall have the meaning set forth in the
preamble.
 
1.11    The term “Good Reason” shall have the meaning set forth in Section 4.4
herein.
 
1.12    The term “Initial Term” shall have the meaning set forth in Section 2.2
herein.
 
1.13    The term “Severance Benefit” shall have the meaning set forth in Section
4.7(a)(i) herein.
 
1.14    The term “Target Cash Bonus” shall mean the targeted bonus for the
Employee in a specific or current fiscal year as identified more fully in
Section 3.2 herein.
 
1.15    The term “Without Cause” shall have the meaning set forth in Section 4.3
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
1.16    The term “Without Good Reason” shall have the meaning set forth in
Section 4.5 herein.
 
ARTICLE TWO
 
POSITION & DUTIES
 
2.    Employment.
 
2.1  Title.  The Employee shall serve as the Executive Vice President and Chief
Financial Officer of the Company and agrees to perform services for the Company
and such other affiliates of the Company, as described in Section 2 herein.
 
2.2  Term.  The Employee’s employment shall be for an initial term of one (1)
year (“Initial Term”), commencing on the Effective Date. The Employee’s
employment shall be automatically extended on the day after the anniversary of
the Effective Date (“Automatic Extension”), and on each anniversary date
thereof, for an additional one (1) year periods; provided, however, that the
outstanding term at any time shall never be greater than one (1) year.
 
2.3  Duties and Responsibilities. The Executive shall report to the President
and COO and in his capacity as an officer of the Company shall perform such
duties and services as may be appropriate for a senior executive and as are
assigned to him by the President and COO.  During the term of this Agreement
Executive shall, subject to the direction of the President and COO of the
Company, oversee and direct such assigned operations of the Company and shall
perform such duties as are customarily performed by an Executive Vice President
and Chief Financial Officer of an oil and gas exploration company such as the
Company or as are otherwise delegated to him from time to time by the President
and COO or such other matters and projects as may from time to time be
reasonably assigned to him by the President and COO.
 
2.4  Performance of Duties. During the term of the Agreement, except as
otherwise approved by the President and COO or as provided below, the Executive
agrees to devote his full business time, effort, skill and attention to the
affairs of the Company and its subsidiaries, will use his best efforts to
promote the interests of the Company, and will discharge his responsibilities in
a diligent and faithful manner, consistent with sound business practices.  The
foregoing shall not, however, preclude Executive from devoting reasonable time,
attention and energy in connection with the following activities, provided that
such activities do not materially interfere with the performance of his duties
and services hereunder:
 
(a)  serving as a director or a member of a committee of any company or
organization, if serving in such capacity does not involve any conflict with the
business of the Company or any subsidiary and such other company or organization
is not in competition, in any manner whatsoever, with the business of the
Company or any of its subsidiaries;
 
(b)  fulfilling speaking engagements;
 
(c)  engaging in charitable and community activities;
 
(d)  managing his personal business and investments; and
 
(e)  any other activity approved of by the Board.  For purposes of this
Agreement, any activity specifically listed on Schedule A shall be considered as
having been approved by the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5  Representations and Warranties of the Employee with Respect to Conflicts,
Past Employers and Corporate Opportunities.  The Employee represents and
warrants that:
 
(a)  his employment by the Company will not conflict with any obligations which
he has to any other person, firm or entity;
 
(b)  he has not brought to the Company (during the period before the signing of
this Agreement) and he will not bring to the Company any materials or documents
of a former or present employer, nor will he knowingly bring any confidential
information or property of any other person, firm or entity; and
 
(c)  he will not, without disclosure to and approval of the Board, directly or
indirectly, assist or have an active interest in (whether as a principal,
stockholder, lender, employee, officer, director, partner, venturer, consultant
or otherwise) in any person, firm, partnership, association, corporation or
business organization, entity or enterprise that competes with or is engaged in
a business which is substantially similar to the business of the Company:
provided, however, that ownership of not more than two percent (2%) of the
outstanding securities of any class of any publicly held entity shall not be
deemed a violation of this Section 2.5; provided, further, that any investment
specifically listed on Schedule A shall not be deemed a violation of this
Section 2.5.
 
2.6  Activities and Interests with Companies Doing Business with the
Company.  In addition to those activities and interests of Employee disclosed on
Schedule A attached hereto, Employee shall promptly disclose to the Board, in
accordance with the Company’s policies, full information concerning any
interests, direct or indirect, he holds (whether as a principal, stockholder,
lender, Employee, director, officer, partner, venturer, consultant or otherwise)
in any business which, as reasonably known to Employee, purchases or provides
services or products to, the Company or any of its subsidiaries, provided that
the Employee need not disclose any such interest resulting from ownership of not
more than two (2%) of the outstanding securities of any class of any publicly
held entity.
 
2.7  Other Business Opportunities.  Nothing in this Agreement shall be deemed to
preclude the Employee from participating in other business opportunities if and
to the extent that: (a) such business opportunities are not directly competitive
with, similar to the business of the Company, or would otherwise be deemed to
constitute an opportunity appropriate for the Company, (b) the Employee’s
activities with respect to such opportunities do not have a material adverse
effect on the performance of the Employee’s duties hereunder, and (c) the
Employee’s activities with respect to such opportunity have been fully disclosed
in writing to the Board.
 
2.8  Reporting Location.  For purposes of this Agreement, the Employee’s
reporting location shall be Denver, Colorado, which shall include the
metropolitan area within a 40-mile radius from the Company’s current office.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
COMPENSATION
 
3.    Compensation.
 
3.1  Base Salary.  Employee shall receive an annual base salary of One Hundred
Eighty-Seven Thousand, Five Hundred Dollars ($187,500.00), payable according to
the Company’s normal payroll policies and procedures, as in effect from time to
time (the “Base Salary”) and subject to all federal, state, and municipal
withholding requirements.  The Base Salary shall be reviewed by the President
and COO, with input from the CEO, annually for any increase.
 
3.2  Cash Bonus.  The Executive shall be eligible for a Cash Bonus equal to an
amount of up to one hundred percent (100%) of his Base Salary for each fiscal
year he is employed by the Company (pro rata for any fiscal year consisting of
less than 12 full months or with respect to which the Executive has been
employed by the Company for less than twelve (12) full months).  Each Cash Bonus
shall be paid no later than the 75th day of the fiscal year next following the
fiscal year in respect of which the Cash Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Cash Bonus that may be approved by the
Board from time to time.
 
3.3  Equity-Based Compensation.  The Employee shall be entitled to participate
in all equity-based compensation plans offered by the Company to the same extent
as provided to other Employees of the Company and as determined by the Board of
Directors.
 
(a)  The Employee understands that as of the date of this Agreement, the only
stock-based plan offered by the Company is the 2005 Long-Term Incentive Plan.
 
(b)  Upon a Change of Control, all equity-based compensation will be deemed to
have vested as of the Change of Control Effective Date (as defined Section 7.1
herein).
 
3.4  Participation In Benefit Plans.
 
(a)  Retirement Plans.  Employee shall be entitled to participate, without any
waiting or eligibility periods, in all qualified retirement plans provided to
other Employee officers and other key employees.
 
(b)  Taxes.  The Company shall pay, on a grossed-up basis for federal, state,
and local income taxes, the amount of any excise tax payable by Employee as a
result of any payments triggered by this Agreement, or other compensation
agreements between Employee and the Company, or any of its subsidiaries and any
income tax payable by Employee as a result of any payments in Common Stock
triggered by this Agreement or other compensation agreements between Employee
and the Company, or any of its subsidiaries, except as might otherwise be
provided by such benefit plan.
 
(c)  Employee Benefit Plans and Insurance.  The Employee shall have the right to
participate in employee benefit plans and insurance programs of the Company that
the Company may sponsor from time to time and to receive customary Company
benefits, if those benefits are so offered to other Employees of the
Company.  Nothing herein shall obligate the Employee to accept such benefits if
and when they are offered.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Vacation.
 
(i)    The Employee shall be entitled to four (4) weeks of vacation per calendar
year, which vacation level shall be reviewed by the President and COO from time
to time.  No more than 1.5 times (1.5x) Employee’s authorized annual vacation
allocation may be accrued, at any given time.  In the event that Employee has
reached his maximum authorized vacation allocation, accrual will not re-commence
until Employee uses some of his paid vacation credit and thereby brings the
balance below his maximum.  Accrued paid vacation credit forfeited because of an
excess balance cannot be retroactively reapplied.
 
(ii)    Pay will only be provided for any unused, accrued paid vacation credit
at the time of Employee’s separation from the business by the Company.
 
(e)    Paid Holidays.  The Employee shall be entitled to such paid holidays as
are generally available to all employees.  As of the date of this Agreement, the
Company’s employees are permitted to observe ten (10) paid holidays.
 
(f)    Reimbursement of Expenses.  Employee shall be entitled to reimbursement
within a reasonable time for all properly documented and approved expenses for
travel.  The Company shall reimburse business expenses of Employee directly
related to Company business, including, but not limited to, airfare, lodging,
meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside of the United States, special expenses
associated with travel to certain countries, supplemental life insurance or
supplemental insurance of any kind or special insurance rates or charges for
travel outside the United States (unless such insurance is being provided by the
Company), rental cars and insurance for rental cars, and any other expenses of
travel that are reasonable in nature or that have been otherwise
pre-approved.  Employee shall be governed by the travel and entertainment policy
in effect at the Company.
 
3.5  Relocation Expenses.  In the event that Employee is required to move from
his primary residence and consents to such move, then Employee shall be provided
with relocation assistance as provided below:
 
(a)    Housing and Temporary Lodging.  The Company will pay the costs for the
Employee and his family of house-hunting trips and the cost of transporting
Employee, his spouse, furniture, household effects, and vehicles, to the area in
which the Company will be headquartered, in the event that the Company shall
move its corporate headquarters from the Denver, Colorado metropolitan area.  In
addition, the Company will pay the cost of Employee’s travel, temporary living
expenses, including housing, whether hotel or apartment, and meals, during the
period prior to Employee’s move to the city in which the Company will be
headquartered.
 
3.6  Severance Benefit.  In the event that Employee’s employment is terminated,
other than for Cause, Employee shall receive compensation pursuant to Section
4.7 herein.
 
 
 

--------------------------------------------------------------------------------

 
 
3.7  Payroll Procedures and Policies.  All payments required to be made by the
Company to the Employee pursuant to this Article Three shall be paid on a
regular basis in accordance with the Company’s normal payroll procedures and
policies as then in effect.
 
ARTICLE FOUR
 
TERMINATION OF EMPLOYMENT
 
4.1  Death. The Employee’s employment shall terminate automatically upon the
Employee’s death during the Employment Term.
 
4.2  Disability. If the Company determines in good faith that the Disability (as
defined below) of the Employee has occurred during the Employment Term, the
Company may give the Employee notice of its intention to terminate the
Employee’s employment. In such event, the Employee’s employment hereunder shall
terminate effective on the 30th day after receipt of such notice by the Employee
(the “Disability Effective Date”); provided, that, within the 30-day period
after such receipt, the Employee shall not have returned to full-time
performance of the Employee’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Employee from the Employee’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of the
incapacity of the Employee, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Employee or the Employee’s legal representative,
be permanent and continuous during the remainder of the Employee’s life.
 
4.3      Termination by Company.
 
(a)       Termination for Cause.
 
The Company may terminate the Employee’s employment hereunder for Cause (as
defined below). For purposes of this Agreement, “Cause” shall mean:
 
(i)           the willful and continued failure of the Employee to perform
substantially the Employee’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written demand for substantial performance is
delivered to the Employee by the Board, the Chief Executive Officer, or the
Chief Operating Officer of the Company, which specifically identifies the manner
in which the Board, Chief Executive Officer, Chief Operating Officer, of the
Company believes the Employee has not substantially performed the Employee’s
duties; or
 
(ii)           the willful engaging by the Employee in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.


For purposes of this provision, no act, or failure to act, on the part of the
Employee shall be considered “willful” unless done, or omitted to be done, by
the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or the Chief
Operating Officer, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Employee in good
faith and in the best interests of the Company and its affiliated companies. The
cessation of employment of the Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Employee and the Employee is given an opportunity, together with counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Employee is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           the Employee’s conviction of, or plea of nolo contendere to, any
felony of theft, fraud, embezzlement or violent crime.
 
(b)       Termination Without Cause.
 
All terminations by the Company that are not for Cause, shall be considered
Without Cause.
 
 
4.4       Termination by Employee. The Employee may terminate the Employee’s
employment hereunder at any time during the Employment Term for Good Reason (as
defined below).  For purposes of this Agreement, “Good Reason” shall mean any of
the following (without the Employee’s express written consent):
 
 
(a)           The assignment to the Employee of any duties inconsistent in any
respect with the Employee’s position (including status, offices, titles and
reporting requirements), duties, functions, responsibilities or authority as
contemplated by Section 2.3 of this Agreement, or any other action by the
Company that results in a diminution in such position, duties, functions,
responsibilities or authority, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee;
 
(b)           Any failure by the Company to comply with any of the provisions of
Section 2.3 of this Agreement, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Employee;


(c)           The Company’s requiring the Employee to be based at any office or
location other than as provided in Section 2.8 of this Agreement or the
Company’s requiring the Employee to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;


(d)           Any failure by the Company to provide Employee with the
compensation provided for in Article Three, which is not promptly remedied by
the Company after notice thereof given by Employee;
 
(e)           Any failure by the Company to comply with and satisfy Section 8.1
of this Agreement; or
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Any purported termination by the Company of the Employee’s
employment hereunder otherwise than as expressly permitted by this Agreement,
and for purposes of this Agreement, no such purported termination shall be
effective.


For purposes of this Section 4.4, any good faith determination of “Good Reason”
made by the Employee shall be conclusive.
 
4.5  Notice of Termination. Any termination of the Employee’s employment
hereunder by the Company or by the Employee (other than a termination pursuant
to Section 4.1) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (a) indicates the specific termination
provision in this Agreement relied upon, (b) in the case of a termination for
Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (c) specifies the Date of
Termination (as defined in Section 4.7 below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination (i) for Cause shall be given
by the Company, or (ii) for Good Reason shall be given by the Employee, within a
reasonable period of time, not to exceed 120 days, following the occurrence of
or the discovery of the event giving rise to such right of termination. The
failure by the Company or the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Disability, Cause or
Good Reason shall not waive any right of the Company or the Employee hereunder
or preclude the Company or the Employee from asserting such fact or circumstance
in enforcing the Company’s or the Employee’s rights hereunder.
 
4.6  Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Employee’s
employment hereunder, which date shall be (a) if the Employee’s employment is
terminated by the Employee’s death, the date of the Employee’s death, (b) if the
Employee’s employment is terminated because of the Employee’s Disability, the
Disability Effective Date, (c) if the Employee’s employment is terminated by the
Company (or applicable affiliated company) for Cause or by the Employee for Good
Reason, the date on which the Notice of Termination is given, and (d) if the
Employee’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which date shall in no event be earlier than the date
such notice is given; provided, however, that if within 30 days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).
 
4.7  Obligations of the Company upon Termination.
 
(a)           Change of Control. If, during the employment Term, the Company (or
applicable affiliated company) shall terminate the Employee’s employment
hereunder in the event of a Change of Control:
 
(i)           the Company shall pay to the Employee in a lump sum the sum of
(A) Employee’s Base Salary, if any, which has been earned but not paid through
the Termination Date, (B) an amount equal to one and three-fourths times (1.75x)
Employee’s Base Salary, (C) an amount equal to the product of (x) the greater of
the Target Cash Bonus in the then current fiscal year or the average Cash Bonus
received for the prior three (3) years; (provided, however, that if Employee has
been employed by the Company for fewer than three (3) years, then the average of
the Cash Bonus actually paid by the Company for prior period shall be used;
provided, further, that in the event the Employee has not received a Cash Bonus
then the Target Cash Bonus shall be used) times (y) one and three-fourths
(1.75), and (D) any accrued vacation or other pay pursuant to the Company’s
vacation policy, to the extent not previously paid or taken; provided, further,
that the benefit provided by this Section 4.7(a)(i) shall not be available to
the Employee in the event of a termination of employment other than in the event
of a Change of Control;
 
 
 

--------------------------------------------------------------------------------

 


(ii)           all stock options, stock appreciation rights, and restricted
stock shall immediately vest;


(iii)           all stock options and stock appreciation rights shall be payable
in Common Stock;


(iv)           all outstanding performance share units shall immediately vest
and


(v)           the Company shall pay, on a grossed-up basis (as determined in the
same manner as under Section 3.4(b) herein) the amount of any excise and income
taxes payable by Employee as a result of any payments in Common Stock triggered
by this Agreement, or other agreements between Employee and the Company, or any
of its subsidiaries.
 
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Employee any other amounts or benefits required to be paid or
provided or which the Employee is eligible to receive under any plan, program,
policy, practice or arrangement or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits hereinafter referred to as
the “Other Benefits”).
 
(b)           Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the employment Term, this Agreement shall terminate
without further compensation obligations to the Employee’s legal representatives
under this Agreement, other than for (i) payment of Accrued Obligations (which
shall be paid to the Employee’s estate or beneficiary, as applicable, in a lump
sum in cash within 90 days of the Date of Termination) and the timely payment or
settlement of any other amount pursuant to the Other Benefits and (ii) treatment
of all other compensation under existing plans as provided by the terms and
rules of those plans; provided, that the Company and the Employee agree that
Award Agreements issued under the Company’s 2005 Long-term Incentive Plan shall
continue to provide for accelerated vesting upon a participant’s death or
disability on the same terms that those Award Agreements currently provide for
such vesting for so long as this Agreement remains in force.
 
(c)           Disability. If the Employee’s employment is terminated by reason
of the Employee’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Employee, other than
for payment of Accrued Obligations (which shall be paid to the Employee in a
lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits, and
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans; provided, that the Company and the Employee
agree that Award Agreements issued under the Company’s 2005 Long-term Incentive
Plan shall continue to provide for accelerated vesting upon a participant’s
death or disability on the same terms that those Award Agreements currently
provide for such vesting for so long as this Agreement remains in force.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Good Reason; Other Than for Cause or Change of Control.  If,
during the employment Term, the Company (or applicable affiliated company) shall
terminate the Employee’s employment hereunder other than for Cause or as a
consequence of a Change of Control, or the Employee terminates for Good Reason,
this Agreement shall terminate without further compensation obligations to the
Employee, other than for (i) payment of Accrued Obligations (which shall be paid
to the Employee in a lump sum in cash within 90 days of the Date of Termination)
and the timely payment or settlement of any other amount pursuant to the Other
Benefits and (ii) treatment of all other compensation under existing plans as
provided by the terms and rules of those plans.
 
 
(e)           Cause; Other Than for Good Reason. If the Employee’s employment is
terminated for Cause during the employment Term, this Agreement shall terminate
without further compensation obligations to the Employee other than the
obligation to pay to the Employee Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Employee and any
accrued vacation or other pay pursuant to the Company’s vacation policy, in each
case to the extent theretofore unpaid and to reimburse expenses pursuant to
Section 3.4(g) incurred prior to the Termination Date. If the Employee
voluntarily terminates the Employee’s employment during the Employment Term,
excluding a termination either for (i) Good Reason or (ii) a Change of Control,
this Agreement shall terminate without further compensation obligations to the
Employee, other than for that portion of Employee’s Base Salary that was not
previously paid to the Employee from the last payment date through the effective
date of the Employee’s voluntary termination plus the amount of any compensation
previously deferred by the Employee, and any accrued vacation or other pay
pursuant to the Company’s vacation policy, to the extent not previously paid, in
each case to the extent theretofore unpaid, to reimburse expenses pursuant to
Section 3.4(g) incurred prior to the Termination Date and the timely payment or
provision of the Other Benefits, as provided in any applicable plan; and the
Employee shall have no further obligations nor liability to the Company. In such
case, any amounts owed to the Employee shall be paid to the Employee in a lump
sum in cash within 90 days of the Date of Termination subject to applicable laws
and regulations.
 
 
4.8  Continuation of Payments During Disputes.  The Parties agree that in the
case of:
 
(a)  termination which the Company contends is for Cause, but Employee claims is
not for Cause; or
 
(b)  termination by Employee under Section 4.4 herein,
 
the Company shall continue to pay all compensation due to Employee hereunder
until the resolution of such dispute, but the Company shall be entitled to
repayment of all sums so paid, if it ultimately shall be determined by a court
of competent jurisdiction, in a final non-appealable decision, that the
termination was for Cause or such termination by Employee was not authorized
under Section 4.4 herein, and all sums so repaid shall bear interest from the
date on which such court makes such determination at the Prime Rate as published
in The Wall Street Journal on the date on which such court makes such
determination.  Any such reimbursement of payments by Employee shall not include
any legal fees or other loss, costs, or expenses incurred by the Company,
notwithstanding any provision of the Indemnification Agreement, which is
attached as Exhibit A and is considered a part of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE FIVE
 
INDEMNIFICATION
 
5.    Indemnification.  The Employee shall be indemnified and held harmless
pursuant to the terms and conditions set forth in the Indemnification Agreement
substantially in the form attached as Exhibit A hereto.


ARTICLE SIX
 
CONFIDENTIALITY
 
6.    Confidentially; Non-Competition; and Non-Solicitation.
 
6.1  Confidentiality.  In consideration of employment by the Company and
Employee’s receipt of the salary and other benefits associated with Employee’s
employment, and in acknowledgment that (a) the Company is engaged in the oil and
gas business, (b) the Company maintains secret and confidential information, (c)
during the course of Employee’s employment by the Company such secret or
confidential information may become known to Employee, and (d) full protection
of the Company’s business makes it essential that no employee appropriate for
his or her own use, or disclose such secret or confidential information,
Employee agrees that during the time of Employee’s employment and for a period
of one (1) year following the termination of Employee’s employment with the
Company, Employee agrees to hold in strict confidence and shall not, directly or
indirectly, disclose or reveal to any person, or use for his own personal
benefit or for the benefit of anyone else, any trade secrets, confidential
dealings, or other confidential or proprietary information of any kind, nature,
or description (whether or not acquired, learned, obtained, or developed by
Employee alone or in conjunction with others) belonging to or concerning the
Company or any of its subsidiaries, except (i) with the prior written consent of
the Company duly authorized by its Board, (ii) in the course of the proper
performance of Employee’s duties hereunder, (iii) for information (x) that
becomes generally available to the public other than as a result of unauthorized
disclosure by Employee or his affiliates or (y) that becomes available to
Employee on a nonconfidential basis from a source other than the Company or its
subsidiaries who is not bound by a duty of confidentiality, or other
contractual, legal, or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process.  Notwithstanding the foregoing, this Section
is not intended, nor shall be construed, to prohibit Employee’s use of
Employee’s general knowledge, skill and experience or Employee’s inventive
powers.
 
6.2  Non-Competition.  During Employee’s employment with the Company and for so
long as Employee receives any Severance Benefit or is receiving any Severance
Amount provided under Section 4.7 of this Agreement in respect of the
termination of his employment, Employee shall not be engaged as an officer or
Employee of, or in any way be associated in a management or ownership capacity
with any corporation, company, partnership or other enterprise or venture which
conducts a business which is in direct competition with the business of the
Company; provided, however, that Employee may own not more than two percent (2%)
of the outstanding securities, or equivalent equity interests, of any class of
any corporation, company, partnership, or either enterprise that is in direct
competition with the business of the Company, which securities are listed on a
national securities exchange or traded in the over-the-counter market.  For
purposes of this Agreement, if Employee is paid a lump sum Severance Amount then
it shall be deemed that Employee is continuing to receive a Severance Benefit or
Severance Amount for the number of months of Employee’s Base Salary represented
by the lump sum payment and shall be measured from the date such payment is
received.  It is expressly agreed that the remedy at law for breach of this
covenant is inadequate and that injunctive relief shall be available to prevent
the breach thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3  Non-Solicitation.  Employee also agrees that he will not, directly or
indirectly, during the term of his employment or within one (1) year after
termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the
Company.  It is expressly agreed that the remedy at law for breach of this
covenant is inadequate and that injunctive relief shall be available to prevent
the breach thereof.


 
ARTICLE SEVEN
 
CHANGE OF CONTROL
 
7.    Certain Definitions.
 
7.1           Change of Control Effective Date. The “Change of Control Effective
Date” shall mean the first date during the Change of Control Period (as defined
in Section 7.2) on which a Change of Control occurs. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Employee’s employment with the Company (or applicable affiliated company) is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Change of Control Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
 
7.2           Change of Control Period. The “Change of Control Period” shall
mean the period commencing on the date of this Agreement and ending on the third
anniversary of such date; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof herein referred to as the “Renewal
Date”), the Change of Control Period shall be automatically extended so as to
terminate three years after such Renewal Date.
 
7.3           Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean:
 
(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 15% or more of either (A) the then outstanding Common Shares
the Company (the “Outstanding Shares”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that for purposes of this Subsection 7.3(a) the following acquisitions
shall not constitute a Change of Control: (w) Company-sponsored recapitalization
that is approved by the Incumbent Board, as defined below; (x) a capital raise
initiated by the Company where the Incumbent Board remains for at least 548 days
after the closing date of the raise, or (y) an acquisition of another company or
asset(s) initiated by the Company and where the Company’s shareholders
immediately after the transaction own at least 51% of the equity of the combined
concern; or
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           individuals who, as of the date of this Agreement, constitute the
Company’s Board (the “Incumbent Board”) cease for any reason to constitute a
majority of such Board of Directors; provided, however, that any individual
becoming a director of the Company shareholders subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders was
approved by a vote of a majority of the directors of the Company then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board; or
 
(c)           consummation of a reorganization, merger, amalgamation or
consolidation of the Company, with or without approval by the shareholders of
the Company, in each case, unless, following such reorganization, merger,
amalgamation or consolidation, (i) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of the company
resulting from such reorganization, merger, amalgamation or consolidation and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Shares and Outstanding Voting Securities immediately prior to such
reorganization, merger, amalgamation or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, amalgamation or consolidation, of the Outstanding Shares and Outstanding
Voting Securities, as the case may be, (ii) no Person (excluding a parent of the
Company that may come into being after the date of this Agreement through any
transaction deliberately undertaken by the Company after an affirmative vote of
its Incumbent Directors and the Company shareholders), any employee benefit plan
(or related trust) of the Company or such company resulting from such
reorganization, merger, amalgamation or consolidation, and any Person
beneficially owning, immediately prior to such reorganization, merger,
amalgamation or consolidation, directly or indirectly, 15% or more of the
Outstanding Shares or Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 15% or more of, respectively, the
then outstanding shares of common stock (or equivalent security) of the company
resulting from such reorganization, merger, amalgamation or consolidation or the
combined voting power of the then outstanding voting securities of such company
entitled to vote generally in the election of directors, and (ii) a majority of
the members of the board of directors of the company resulting from such
reorganization, merger, amalgamation or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, amalgamation or consolidation; or
 
(d)           consummation of a sale or other disposition of all or
substantially all the assets of the Company, with or without approval by the
shareholders of the Company, other than to a corporation or entity, with respect
to which following such sale or other disposition, (i) more than 50% of,
respectively, the then outstanding shares of common stock (or equivalent
security) of such corporation or entity and the combined voting power of the
then outstanding voting securities of such corporation or entity entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Shares and Outstanding Voting
Securities, as the case may be, (ii) no Person (excluding the Company, any
employee benefit plan (or related trust) of the Company or such corporation or
entity, and any Person beneficially owning, immediately prior to such sale or
other disposition, directly or indirectly, 15% or more of the Outstanding Shares
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation or entity or
the combined voting power of the then outstanding voting securities of such
corporation or entity entitled to vote generally in the election of directors,
and (C) a majority of the members of the board of directors of such corporation
or entity were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Incumbent Board providing for such sale
or other disposition of assets of the Company; or
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 


 
ARTICLE EIGHT
 
MISCELLANEOUS
 
8.    Miscellaneous.
 
8.1  Benefit.  This Agreement shall inure to the benefit of and be binding upon
each of the Parties, and their respective successors.  This Agreement shall not
be assignable by any Party without the prior written consent of the other
Party.  The Company shall require any successor, whether direct or indirect, to
all or substantially all the business and/or assets of the Company to expressly
assume and agree to perform, by instrument in a form reasonably satisfactory to
Employee, this Agreement and any other agreements between Employee and the
Company or any of its subsidiaries, in the same manner and to the same extent as
the Company.
 
8.2  Governing Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of Colorado without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction; provided, however, that Delaware law shall govern with
respect to the Employee’s rights under a Change of Control under Article Seven
herein.
 
8.3  Counterparts.  This Agreement may be executed in counterparts and via
facsimile, each of which shall be deemed to constitute an original, but all of
which together shall constitute one and the same Agreement.  Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.
 
8.4  Headings.  The headings of the various articles and sections of this
Agreement are for convenience of reference only and shall not be deemed a part
of this Agreement or considered in construing the provisions thereof.
 
8.5  Severability.  Any term or provision of this Agreement that shall be
prohibited or declared invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
declaration, without invalidating the remaining terms and provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction, and if any term or provision of this Agreement is held by any
court of competent jurisdiction to be void, voidable, invalid or unenforceable
in any given circumstance or situation, then all other terms and provisions
hereof, being severable, shall remain in full force and effect in such
circumstance or situation, and such term or provision shall remain valid and in
effect in any other circumstances or situation.
 
 
 

--------------------------------------------------------------------------------

 
 
8.6  Construction.  Use of the masculine pronoun herein shall be deemed to refer
to the feminine and neuter genders and the use of singular references shall be
deemed to include the plural and vice versa, as appropriate.  No inference in
favor of or against any Party shall be drawn from the fact that such Party or
such Party’s counsel has drafted any portion of this Agreement.
 
8.7  Equitable Remedies.  The Parties hereto agree that, in the event of a
breach of this Agreement by either Party, the other Party, if not then in breach
of this Agreement, may be without an adequate remedy at law owing to the unique
nature of the contemplated relationship.  In recognition thereof, in addition to
(and not in lieu of) any remedies at law that may be available to the
non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.
 
8.8  Attorney’s Fees.  If any Party hereto shall bring an action at law or in
equity to enforce its rights under this Agreement, the prevailing Party in such
action shall be entitled to recover from the Party against whom enforcement is
sought its costs and expenses incurred in connection with such action (including
fees, disbursements and expenses of attorneys and costs of investigation). In
the event that Employee institutes any legal action to enforce Employee’s legal
rights hereunder, or to recover damages for breach of this Agreement, Employee,
if Employee prevails in whole or in part, shall be entitled to recover from the
Company reasonable attorneys’ fees and disbursements incurred by Employee with
respect to the claims or matters on which Employee has prevailed.
 
8.9  No Waiver.  No failure, delay or omission of or by any Party in exercising
any right, power or remedy upon any breach or default of any other Party, or
otherwise, shall impair any such rights, powers or remedies of the Party not in
breach or default, nor shall it be construed to be a waiver of any such right,
power or remedy, or an acquiescence in any similar breach or default; nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
provisions of this Agreement must be in writing and be executed by the Parties
and shall be effective only to the extent specifically set forth in such
writing.
 
8.10    Remedies Cumulative.  All remedies provided in this Agreement, by law or
otherwise, shall be cumulative and not alternative.
 
8.11    Amendment.  This Agreement may be amended only by a writing signed by
all of the Parties hereto.
 
8.12    Entire Contract.  This Agreement and the documents and instruments
referred to herein constitute the entire contract between the parties to this
Agreement and supersede all other understandings, written or oral, with respect
to the subject matter of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.13    Survival.  This Agreement shall constitute a binding obligation of the
Company and any successor thereto.  Notwithstanding any other provision in this
Agreement, the obligations under Articles 5 and 6 shall survive termination of
this Agreement.
 
8.14    Savings Clause.  Notwithstanding any other provision of this Agreement,
if the indemnification provisions in Exhibit A hereto or any portion thereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Employee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.
 
8.15    Modifications and Waivers.  Notwithstanding any other provision of this
Agreement, the indemnification provisions in Exhibit A hereto and the Change of
Control provisions Article Seven herein, may be amended from time to time to
reflect changes in Delaware law or for other reasons.
 
8.16    Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:
 
(a)
If to Employee:
 
Jonathan Bloomfield
706 16th Street
Golden, CO 80401
    (b)
If to the Company:
 
Teton Energy Corporation
600 17th Street – Suite 1600 North
Denver, CO  80202
Attn: President and COO

 
or to such other address as may have been furnished to Employee by the Company
or to the Company by Employee, as the case may be.
 
8.17    No Limitation.  Notwithstanding any other provision of this Agreement,
for avoidance of doubt, the parties confirm that the foregoing does not apply to
or limit Employee’s rights under Delaware law or the Company’s Corporate
Documents.
 
8.18    Non-Binding Mediation.  Before commencing any legal proceeding in any
court of law, any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Employee’s employment, including, but not limited to,
any state or federal statutory claims, shall first be submitted to non-binding
mediation in Denver, Colorado, before a sole mediator selected from Judicial
Arbitration and Mediation Services, Inc., Denver, Colorado, or its successor
(“JAMS”), or if JAMS is no longer able to supply the mediator, such mediator
shall be selected from the American Arbitration Association, provided, however,
that provisional injunctive relief may, but need not, be sought by either party
to this Agreement in a court of law while mediation proceedings are pending
 
 
 

--------------------------------------------------------------------------------

 
 
[Signatures Follow On Next Page]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.
 

Teton Energy Corporation   EXECUTIVE               By:
/s/ Dominic J. Bazile II
  By: 
/s/ Jonathan Bloomfield
  Name: 
Dominic J. Bazile II
  Name: 
Jonathan Bloomfield
  Title:
President & COO
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Outside Activities
Jonathan Bloomfield


Company or
Project Name
Nature of
Business
Date Hired
or
Commenced Involvement
Position
Compensation
Annual Time Commitment, (time away from office)
                                               



Dated:  March 3, 2008


Initials: Employee:  _____       Company:  ______




[Employee and Company agree that there are no outside activities]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Indemnification Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Restricted Stock Agreement
 
 

--------------------------------------------------------------------------------

 





